Dismissed and Opinion filed October 17, 2002








Dismissed and Opinion filed October 17, 2002.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00731-CV
____________
 
ALBERT CHERQUI, Appellant
 
V.
 
WESTHEIMER STREET FESTIVAL CORPORATION, CITY OF
HOUSTON, and JOHN BRYSON, Appellees
 

 
On
Appeal from the 215th District Court
Harris County, Texas
Trial
Court Cause No. 00-15665
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed April 17, 2002.  No clerk=s record has been filed.  The clerk responsible for preparing the
record in this appeal informed the court appellant did not make arrangements to
pay for the record.  
On September 17, 2002, notification was transmitted to all
parties of the Court's intent to dismiss the appeal for want of prosecution
unless, within fifteen days, appellant paid or made arrangements to pay for the
record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).




Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed October 17, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P.
47.3(b).